 BUFFALO BITUMINOUS, INC.99Buffalo Bituminous,Inc. andLocal Union No. 49,InternationalUnion of Operating Engineers, AFL-CIO. Case 18-CA-4694 -December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHER -On March 31, 1976, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to- the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light, of the exceptions and briefand has decided to affirm the rulings, fmdings,1 andconclusions 2 of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder, as so modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Buffalo Bituminous, Inc., Buffalo, Minnesota,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:Substitute the following for paragraph 1(b):-"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act exceptto the extent such rights may- be affected by lawfulagreements in accord with Section 8(a)(3) of the Act."MEMBER WALTHER, dissenting:I disagree with my colleagues' finding that Respon-dent agreed to sign the collective-bargaining agree-ment. In my -view this finding is contrary to theevidence.Furthermore, I do not accept my col-leagues' finding that Respondent bargained directly1The Respondent has excepted to certain credibility findings made bythe Admimstrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A.3, 1951).We have carefullyexamined the record and find no basis for modifying or reversing hisfindings.Contrary to our dissenting colleague,we are not persuaded that theAdministrative Law Judge's credibility resolutions are inconsistent with "the227 NLRB No. 20with its employees in violation of Section 8(a)(5) ofthe Act.The record establishes that Respondent is not amember of, nor represented by, the AssociatedGeneral Contractors of Minnesota (herein AGC), butin recent years Respondent has separately adoptedand executed the, Highway, Railroad- and' HeavyConstruction agreement effective between Local 49and AGC. On June 30, 1975, however, Respondent'spresident,Hicks, notified Local 49 that Respondentwould conduct separate negotiations for a newcontract. Somewhat later, on July 17, Local 49 andAGC completed negotiations for a new contract toreplace their previous contract.Pursuant to Respondent's request, a luncheonnegotiationmeeting was arranged for August 13,1975, by Local 49's business - representative, Egan.Hicks testified that at thismeeting Respondentinsisted that it would have to be afforded a lowerwage scale in certain rural areas where Federal orstate wage determinations were lacking. Hicks furthertestified that he insisted that Respondent wouldaccept Local 49's proffered 3-year contract, `viz theLocal 49-AGC 1975 agreement, only if such conces-sions were made, since they were essential to Respon-dent's economic survival. Hicks also testified thatEgan stated that Local 49 had -no objection toRespondent's discussing contract proposals with itsemployees in order to keep them abreast of develop-ments in the negotiations.Business Representative Egan on the other handtestified that the Union adamantly refused to grantthe requested modification because a "most favorednation" clause in the AGC agreement precluded sucha concession. In addition, Egan testified that at theconclusion of the meeting Hicks agreed to sign anagreement binding Respondent to the terms of theLocal 49-AGC contract. Further, Egan denied grant-ing permission to Respondent to discuss contractproposals with the employees.The Administrative Law Judge credited Egan'stestimony and discredited Hicks' testimony merelyon the basis that he perceived Egan to be moretruthful.He did not, however, attempt to evaluate oranalyze the respective testimony in terms of therational probabilities. The exchange and interactionbetween the parties to these negotiations as delin-eated by the Administrative Law Judge's findings areclear preponderance of all the relevant evidence " In these circumstances, novalid basis exists for reversing his findings. -2We do not agree with the Administrative Law Judge's conclusion thatthe character of the unfair labor practices found in this proceeding requires abroad remedial order to fully effectuate the purposes of the Act. According-ly,we have narrowed the scope of the recommended Order to provide thattheRespondent cease and desist from in any like or related mannerinterfering with, restraining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act. 100DECISIONSOF NATIONAL LABORRELATIONS BOARDextremely unrealistic and atypical of an ongoingcollective-bargaining relationship.Contrary to mycolleagues, therefore, I find the Administrative LawJudge's findings and credibility resolutions to beimplausible.Iwould dismiss the 8(a)(5) allegation herein on thebasis that the Administrative Law Judge failed toconsider and adequately analyze all the relevantsurrounding circumstances in making his credibilitydeterminations. Specifically, I find that the partiesnever had a meeting of the minds on a contract.There is no issue that for ' the first time in yearsRespondent insisted upon separate negotiations inorder to obtain contract concessions deemed vital toitscontinued existence. The Administrative LawJudge and my colleagues, however, find and wouldhave us believe that after only a 2-1/2-hour casualluncheon meeting, during which Local 49 refused toagree to Respondent's requested contract modifica-tions,Respondent immediately abandoned its posi-tion that it must be afforded somewhat lower wagerates inspecified rural areas in order to be able tocontinue to function at all.3 Such a prompt accep-tance of the Local 49-AGC contract is clearlyinconsistentwith the aims that Respondent sought toachieve through separate negotiations. In light of itsallegedly precarious economic situation, it is highlyimprobable that Respondent would so quickly forgoitsdemands for special wage rate consideration inrural areas. Moreover, that Respondent would at aninitialmeeting accept the very contract terms it wasseeking to alter in the first separate negotiations ithad procured with Local 49 in several years goesbeyond the pale of belief.4The Administrative Law Judge credited testimonyof Egan that Hicks, in a "side conversation," agreedto sign the _ 1975 area contract which the AssociatedGeneral Contractors had consummated with Local49. Egan acknowledged that a third individual, JuniorKreps, was also present during the discussion andshould have heard the entire conversation. Ratherthan supporting Egan's version of the discussion,however,Kreps testified that "[w]e were at animpasse getting no, place, and . . . I finally askedFrank [Pendzimas, chief, spokesman for the ChargingParty], `Now what happens? We've fooled around allthiswhile and we haven't gotten to first base, sowhere do we go from here? . . . Is there going to be astrike?' "According to Kreps,5 Pendzimas replied,"Strike is a dirty word. We just don't like to throw outthreats like that." Thus, Kreps' undenied testimonyseriously undermines Egan's assertion that Respon-dent agreed to contract terms at this meeting.Moreover, even accepting Egan's testimony astruthful,Hicks' invitation, issued to Egan at theluncheon meeting, to "stop by the office and we'll getitdone" indicates no more than a hope to reachagreement. There is absolutely no clear testimonythat Hicks in fact unqualifiedly accepted all terms ofthe AGC contract sThus, I would conclude that the preponderance ofthe record evidence does not support a finding thatRespondent and Local 49 ever reached a meeting oftheminds concerning Respondent's acceptance orexecution of the Local 49-AGC 1975 area contract.Accordingly, I would not find an 8(a)(5) violationbased on Respondent's failure to execute such allegedagreement.Further, I would find that Respondent's so-calleddirect negotiations with its employees were nothingmore than a permissible information-giving sessionwith its employees designed to keep them informedon negotiation progress. That Local 49 representa-tiveswere present at such sessions undermines anyargument that Respondent sought to underhandedlybargainwith its employees directly. Therefore, Iwould not find such conduct to be violative of Section8(a)(5).Accordingly, I would dismiss the complaint in itsentirety.3Respondent states that it found itself unable to compete in such areaswhere no predetermined wage rates had been made applicable to its highwayprojects by governmental agencies.4Egan, business representativeof Local49, arranged thisinitialmeetingat the request of Hicks,Respondent's president.The latter wanted to meetwith representatives of the Operating Engineers,Teamsters,and Laborers.This circumstance in my view suggests that Hicks viewed the initial meeting(with all three unions)as exploratory5Pendzimas did nottestifyin this proceeding.6While it is the Board'spolicy, asenunciatedinStandard Dry WallProducts,Inc.,91NLRB 544, to attach great weight to an AdnumstrativeLaw Judge'scredibilityfindings insofar as such findings are based ondemeanor,to the extent that such findings are based on and conflict withevidence and circumstances other than demeanor,as in the present case, areversal of the Administrative Law Judge's findings is both legally properand in my view required.Canteen Corporation,202 NLRB 767 (1973);Local18 Bricklayers,Masons and Plasterers'International UnionofAmerica, AFL-CIO (Union CountyBuildingContractors Association and The JohansenCompany)159 NLRB303, 306-309 (1966),Que Enterprises,Inc.,140 NLRB1001 (1963)An additional factor detracting from Egan's credibility, in myview, is that Egan appears to have been unclear on the exact extent of hisown authority in dealing with Hicks.Thus, on cross-examination,he statedfirst that his job was to get an acceptance agreement signed by Hickswhereby the latter would agreeto abide bythe terms and conditions of the1975 Local 49-AGC contract. Next,pressed to more carefully delineate hisauthority he stated that hedid have authorityto negotiate a contract"different from" the standard area contract. He conceded that he had neverexercised such authority other than in a "sickle and dime situation" thatmight help bookkeeping.Ultimately,pressed as to whether it was not fair tosay that he could not negotiate a contract(essentially) different from thestandard Local 49-AGC contractwithoutapprovalof Pendzimas, thatUnion's financial secretary, Egan replied, "Yes, I think that would be fair toDECISIONSTATEMENT OF THE CASEJERRYB. STONE,Administrative Law Judge: This pro-ceeding,under Section10(b)of the National Labor BUFFALO BITUMINOUS, INC.Relations Act, as amended, was heard pursuant to duenotice on January 14, 1976, at Minneapolis, Minnesota.The original charge was filed on August 26, 1975. Theamended charge was thereafter filed on August 28, 1975.The complaint in this matter, was issued on October 29,1975.Theissuesconcern whether (1) Respondent hasengaged in threats violative of Section 8(a)(1) of the Actand (2) Respondent has engaged in conduct violative ofSection 8(a)(5) and(1) of the Act byrefusing to sign acollective-bargaining agreement and by bargaining directlyand individually with employees.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel, Charging Party, and Respondent and have beenconsidered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions therein.The Respondent, Buffalo Bituminous, Inc., is, and hasbeen at all times material herein, a corporation dulyorganized under, and existing by virtue of the laws of theState of Minnesota.At all times material herein,Respon-dent has maintained its principal office and place ofbusiness in Buffalo,Minnesota.Respondent is, and hasbeen at all times material herein, engaged in the manufac-ture, sale, and distribution of asphalt blacktop paving andrelated products.The Respondent'sBuffalo,Minnesota,place of business is the only facility involved in thisproceeding.During the year ending December 31, 1974, which periodis representative of its operations during all times materialhereto,Respondent, in the course and conduct of itsbusiness operations, purchased and caused to be transport-ed and delivered at its Buffalo, Minnesota, place ofbusiness bituminous materials and other goods and materi-alsvalued inexcess of $50,000, of which, goods andmaterials valued in excess of $50,000 were transported anddelivered to its place of business in Buffalo, Minnesota,directly from points located outside the State of Minnesota.As conceded by Respondent and based on the foregoing,it is concluded and found that Respondent is, and has beenat all times material herein, an employer engaged incommerce-within the meaning of Section 2(2), (6), and (7)of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal Union No. 49,InternationalUnion of OperatingEngineers,AFL-CIO, is, and hasbeen at all times materialherein,a labor organizationwithin themeaning of Section2(5) of the Act.1The facts are based on the pleadings and admissions therein unlessotherwise noted2The facts are based on a composite of the credited aspects of thetestimony of Jumor Kreps, Curtis Dmnick,and Willis Duuuck101III.THE UNFAIR LABOR PRACTICESA.Preliminary Facts t1.Agency statusAt all times material herein Darrell A. Hicks waspresident of Respondent and has been and is now asupervisor of Respondent within the meaning of Section2(11) of the Act,and its agent.DuinickBros.& Gilchrist owns a half interest inRespondent corporation.2 It appears that Curtis, Norm,and Willis Duinick are brothers and have some ownershipand, managing interest in Duinick Bros. & Gilchrist. WillisDuinick also serves as treasurer and Norm Duinick servesas vice president of Respondent. The Duinick brothers andJunior Kreps, general superintendent of Duinick Bros. &Gilchrist, aid and assist Respondent, when needed in itsmanagementand planning.Duinick Bros. & Gilchrist appears to be engaged in thesame type or reasonably related type of work as Respon-dent.Duinick Bros.&Gilchrist has a collective-bargainingrelationshipwith a union called The Christian LaborAssociation. Such union appears to be a rival to theInternational Operating Engineers Union.2.Appropriate bargaining unitAll employees employed by Respondent who performoperating engineer work as set forth and defined in theagreement between Associated General Contractors ofMinnesota, Highway, Railroad and Heavy Constructionwith International Union of Operating Engineers Local No.49 for 1972, 1973, and 1974, excluding all other employees,office clerical employees, professional employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.3.Collective-bargaining representativeAt all times material herein, and continuing to date,Local Union No. 49, International Union of OperatingEngineers, AFL-CIO, the Umon, has been and is now therepresentative of the employees in the unit described abovefor purposes of collective bargaining and, by virtue ofSection 9(a) of the Act, has been and'is now the exclusiverepresentative of all of the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.4.Collective-bargaining history3Respondent and Local 49 of the Operating Engineershave had a collective-bargaining relationship going backfor at least 8 or 9 years preceding January 1976. Thepracticeswith respect to collective bargaining and thearrival at collective-bargaining agreements governing em-ployer-union-employee relations may be summarized as3The facts are not disputed and are based on the credited aspects of thetestimony of Hicks and the exhibits in the record 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollows.The Union and the AGC initially negotiated acollective-bargaining agreement. Thereafter, the Respon-dent executed a document entitled "Acceptance of Agree-ment" wherein the Respondent agreed to abide by theterms and conditions of such agreement.The latest acceptance of agreement executed by theRespondent was an agreement executed on February 26,1973, and was as follows: 4ACCEPTANCE OF AGREEMENTDATE 2-26-73The undersigned employer hereby agrees to abide bythe terms and conditions of the 1972-1973-1974 High-way, Railroad and Heavy Construction Agreementbetween the Highway and Heavy Construction Indus-tryofMinnesotaand the International Union ofOperating Engineers, Local No. 49, on all work coveredby said agreement.Receipt of a copy of the standard printedagreement ishereby acknowledged.COMPANY Buffalo Bituminous Inc.BY Darrell E. HicksADDRESS Box 126CITY & STATE & ZIP Buffalo Min 55313PHONE NO. 682-1271InMay 1975, representatives of Respondent and theUnion met and discussed the question of contract negotia-tions.Hicks, Respondent's president, expressed dissatisfac-tion with the results of past negotiations by the AGC, andexpressed a desire to have negotiations by a "Black ToppersAssociation" with the Union. Egan, Local 49's representa-tive, indicated that if there were a way to do this the Unionwould be agreeable. Hicks stated that he would set up ameeting for the "Black Toppers Association." Such ameeting was set up and held in June 1975. At such meetingitwas decided that the "Black Toppers" would await theoutcome of the AGC and Local 49's negotiations.On June 30, 1975, the Respondent sent a letter to thefollowing effect to the Local 49 of the Union: 6BuffaloBituminous Inc.Buffalo,MinnesotaJune 30, 1975InternationalOperatingEngineermgs2580 University Ave.St. Paul,Minnesota 55114Attn:Mr. Frank PendzimasDear Sir:INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL NO.49./s/Frank PendzimasBusiness Manager/s/Arthur AbbottPresident/s/Charles E. SwensonRecording-Corresponding-Sec/s/John SchowellerArea Business RepresentativeRETURN TO: Int'l Union of Oper. Engineers, LocalNo. 49, 2580 University Ave., St.Paul,Minnesota55114The referred-to collective-bargaining agreement was toremain ineffect until April 30, 1975, and was to beautomatically renewed unless proper notice of terminationor amendment was given 60 days prior to such expirationdate.In February 1975, the Union, Local 49, notified Respon-dent of its desire to open such contract for the negotiationof new terms.54Although the terminology of the agreement does not refer to the Unionas a party, places for signatures by representatives of the Union wereprovided on the document. It is clear that the effect of the agreement was tomake the Union and Respondent parties tothe AGC-Unioncontractreferred to therein.5The General Counsel alleges, Respondent admits in the pleadings, and Iconclude and find that commencing on or sometime prior to August 19,1975, and continuing to date, the Union has requested and is requestingWe wish to notify you as of the above date that sinceour company is not a member of any contractorassociation bargaining with your organization, that thisconstitutes formal notice to you that we will bebargaining on our own behalf. We would invite you torespond as to when the first meetings between BuffaloBituminous Inc. and Local 49 should be held.Sincerely,/s/ Darrell E. HicksDarrel E. Hicks, PresidentBuffalo Bituminous, Inc.On July 17, 1975, Local 49 and the AGC completednegotiations for a new contract. Later in July 1975, Egan,business representative for Local 49, went to see Respon-dent's president,Hicks. Hicks told Egan that he would likea meeting with the union heads (representatives of theOperating Engineers, Teamsters, and Laborers). Eganagreed to set up such a meeting.? Thereafter, Egan arrangedfor the requestedmeeting tobe held on August 13, 1975. Asindicated later, a critical issue is whether Respondent, byHicks,agreedwith Egan to accept the terms of thepreviously negotiated AGC-Local 49 contract.Respondent to bargain collectively with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment as theexclusive collective-bargammg representative of all the employees of Re-spondent in the unit described above.6 Local 49 received such communication on July 3, 1975.9 It appears that the Respondent desired to negotiate some terms thatwere different from the current AGC/respective union contracts. BUFFALO BITUMINOUS, INC.103B.The Refusal To BargainThe General Counsel alleges and Respondent denies that"Since on orabout August 19,1975, and continuing to date,the Respondent has refused and continues to refuse to signa written agreementwith an April30, 1978, expiration date,embodying rates of pay,wages,hours of employment andother conditions of employment agreed upon between theRespondent and the Union."The criticalissue astowhether the Respondent hasviolated Section 8(a)(5) and (1) of the Act, as alleged, byrefusal to sign anagreementpreviously agreed to, dependson the resolutionof testimonial conflict between thewitnesses' testimony as to whether Respondent's president,Hicks, agreed with Local 49's representative, Egan, onAugust 13, 1975, to accept the terms of the aforesaid AGC-Local 49 contract and to execute a document of acceptancewith respect to such contract.The parties presented much testimonial detail as to whatoccurred on August 13, 1975, at a luncheonmeetingscheduled for contractual discussions between Respondent,Teamsters Union, and Local 49. This meeting was held at arestaurantin Buffalo, Minnesota, known as Highway 55-East.Those 'present for Respondent at such meeting werePresident Hicks, Junior Kreps, and Curtis Duinick. Presentat such meeting for the Teamsters Union were Representa-tives or Agents Van Lith and Esterly. Present for Local 49of the Operating Engineerswere BusinessFinancial Secre-tary FrankPendzimas and BusinessRepresentative Egan.8It is undisputed that the participants were present at therestaurantfor between 2 and 3-1/2 hours, that some of thetalk was normalsocializing type talk, and that the majorand relevant talk concerning contractual discussions oc-curred at the dining table. It is sufficient to say that thedining table was round and of a size to normally accommo-date six persons,and that, the table was located near a wall.On thisoccasionseven persons were seated around thetable.As to the discussion that occurred, it is clear that theprincipal spokesman for the Respondent was Hicks. Pend-zimaswas the principal spokesman for Local 49.The essence of Hicks' remarks and position as expressedto the Unions was that Respondent was willing to go alongwith the AGC-Local 49 -contract, recently negotiated,except for the wage rates for a rural area, apparently WrightCounty, where Respondent faced competition from con-tractors who were not unionized. It appears that Hicks alsorevealed that in such areas his concern for special ratesapplied to jobs which did not have predetermined wagerates.Local 49's position as reflected by remarks by Pendzimasmay besummarizedas being to the effect that the Unioncould not deviate from its AGC-type contract because suchcontract had a "most favored nation" clause.Pendzimas in8Although the facts reveal that Respondent was attempting to securefrom the Teamsters and from Local 49 in their respective collective-bargaining contracts differences from AGC-type contracts, and, althoughunion representativesfrom the Teamsters and from Local 49 were present onAugust13 and on later dates when crucial events occurred,the issues as toviolativeconduct are limited to Respondent's conduct as directed towardLocal 49 and employees represented by Local 49.9Althoughcounsel made statementsat the hearing that Pendzimas waseffect told Hicks thatconcessionsto Respondent would notreallybenefitRespondent because similarconcessionswould have to be made to other AGC contractors and thusRespondent would receive no competitive edge. Others,including Kreps,made remarksfrom time to time. Krepsindicatedto Pendzimas- that the -"most favored nation"clause wasLocal 49's problem.Pendzimasreplied in effectthat such problem was now Respondent's problem. Pendzi-mas also indicated that the problem of thenonunioncontractors' competition would be attacked by attempts toorganizesuch contractors.Pendzimasalso indicated thatRespondent and the Union should work together throughthe state legislatureto get predetermined wages establishedin the area.Teamsters Representatives Van Lith and Esterly madesome remarks to the effect that-they were familiar with orhad some contracts that provided for special consideration.The end result of Pendzimas' remarks,however, was to theeffect that Local 49 would not deviate from the AGC-Local49 contract which had recently been negotiated.Egan testified to the effect that at the end of the luncheonmeeting Hicks agreed to abide by the terms of the recentlynegotiated AGC-Local 49 contract and told him (Egan) tobring the acceptance document to him later for signing.Hicks testified in denial that such separate conversationoccurred.Van Lith and Esterly testified to the effect that theyobserved Egan and Hicks engaged in separate conversationbut did not hear what was said. Kreps testified that"separateconversations" did not take place and that he didnot hear Eganand Hicks engagein a conversation whereinHicks agreed to sign the AGC-Local 49 contract.,-Kreps'testimonyas a whole.reveals in effect that,there were some"separate" conversationswhich took place during theluncheon. Curtis Duinick testified tp the effect that therewere no separate conversations that took place and that hedid not hear Hicks tell Egan that he would sign the AGC-Local 49agreement.Pendzimas did not appear as awitness.9Much of the testimony of the witnesses was directed towhether ornot witnessesheard the conversation whichEgan testified occurred between him and Hicks at the endof the luncheon meeting; whether there were separateconversations; whether the individuals could break up_intoseparate groups,,-the size of the dining table; whether Hicksor Egan made laterconsistentor inconsistentstatements asto whetheran agreementhad been made; whether Hick'sdrawing of a diagram for evidentiary use unconsciouslyrevealed that therewere"separate" groupings; and whetherthe meetingbroke up on a happy or unhappy note.Hicks and Egan also testified in some detail as to othermeetingsthat occurred between them on August 19 andthrough August 22 and thereafter.engaged in activities elsewhere,such statements are not evidenceand do notnegate the consideration of Pendzimas'absence as a witness.It isclear thathe is affiliatedwith aparty of interestand in any eventcouldhave beensubpenaed. I have considered the failureof the General Counsel or theCharging Party to presentPendzimas as a witness,but am persuaded fromthe overall facts and testimonialdemeanor of witnessesas of the crediting ofwitnesses as indicated in this Decision. 104DECISIONSOF NATIONAL LABORRELATIONS BOARDIhave considered all of the evidence and all of thetestimonyand demeanor appearances of the witnesses. Ifind no value in and attribute no weight to the evidencerelatingto a diagram by Hicks of the dining table andseating orderof participants as revealing a psychologicaltype of admission to the effect that the individuals wereseated or withdrew into smaller groups. The creditedtestimonyof Kreps convinces,me that there were, however,-separate conversationsthat occurred between the variousindividuals. I find no value and attribute no weight to thetestimony of Egan or other witnesses relating to statementsmade by Egan after the luncheonmeetingof August .13,1975, to the effect that Hicks had agreed to accept the termsof the AGC-Local 49 contract. I also find no valueandattributeno weightto the testimony of Hicks and otherwitnessesrelating tostatementsmade by Hicks after theluncheon meetingof August 13, 1975, to the effect thatHicks and Egan had not agreed to a contract. Suchevidenceisof a hearsay nature, is self-serving, and isunreliableas proof of whether Hicks agreed or did notagree to accept the terms of the AGC-Local 49 contract onAugust 13, 1975. Such evidence, however, is properlyconsideredwith respect to, and rebuts the evidentiarycontentionthat the initial unfair labor practice chargereveals an inconsistency.10Considering all of the foregoing, I find persuasive as tothe credibility of Hicks and Egan only a consideration ofthe totality of Hicks' and _ Egan's testimony and theirdemeanorwhile testifying. I am persuaded from suchconsiderationthat Egan clearly appeareda more'frank,forthright, and truthful witness than Hicks in the testimonyrelating towhether Egan, on August 19, 1975, agreed or didnot agreeto allow Hicks to present his proposals to theemployees. I credit Egan's denial of such agreement. Hicks'testimony also as to whether he negotiated directly withemployees on August 20 and 22 was particularly unimpres-sive. I discredit Hicks' testimony to the effect that Eganagreed thatHicks could talk to or negotiate with theemployees directly. I also discredit Hicks' testimony to theeffect that he did not negotiate directly with employees onAugust 20 and 22, 1975.CurtisDuinick also testified to the effect thatEgan,onAugust 20, 1975, before Respondent'smeetingwith em-ployees, told him that he was free to talk to "these men," togo ahead and say anything he- wished. Egan testified indenial that he had made such remarks to Duinick. Consid-ering the demeanorof the witnesses and all the testimony, Iam persuaded that Egan appeared the more objective,frank, and forthrightwitnesson such point and credit histestimony over that of Curtis Duinick.1.The agreementConsidering all the above, I conclude and find that Eganappeared as a more frank, forthright, and truthful witnessthan did Hicks. Accordingly, I credit Egan's testimony to10Cf.Moran Oil Producing&DrillingCorp.,204 NLRB 773 (1973), a casecitedby the Charging Party in supportof a contention that "consistent"after-the-event statements constitute relevant and substantive evidenceAlthough the language in such case seems to indicate that the AdministrativeLaw Judge in said case considered such "consistent"statements relevant andpart of a chain of events on which he based his findings, I am not persuadedthe effect that Hicks, at the end of the August 13, 1975,luncheon meeting, agreed to accept the terms of therecently negotiated AGC-Local 49 contract containing anexpiration date of April 30, 1978.2.The refusal to bargainThe facts are clear and undisputed that Egan on August19, 1975, for Local 49, requested Hicks, for the Respondent,to sign a document whereby the Respondent in effectwould be bound to honor and abide by the terms of anagreementwhich had been negotiated by the AssociatedGeneral Contractors of Minnesota Highway, Railroad andHeavy Construction and International Union of OperatingEngineers,Local No. 49 with terms thereof effective fromMonday July 14, 1975, through April 30, 1978.11The factsare also clearand undisputed that Hicks, forRespondent, on August 19,1975, and at all, times thereafter,has refused to sign such an agreement or a document ofacceptance of terms thereof.Considering the foregoing,it is clearand I conclude andfind that Respondent, by Hicks, on August 19, 1975, andthereafter, has refused to signa written document as to acollective-bargaining agreement previously agreed to, andthereby has violated Section 8(a)(5) and (1) of the Act.General Counsel alleges and Respondent denies that "Onor about August 20, 1975, and August 22, the Respondent,by its President Darrell A. Hicks, at its Buffalo, Minnesotaplace of business, bargained directly and individually withemployees in the unit described above in paragraph' 6,concerningrates of pay,wages,hours of employment, andothertermsand conditions of employment."Hicks and Egan testified with respect to a discussion onAugust 19, 1975, wherein Egan had attempted to get Hicksto sign anacceptanceagreementfor the AGC-Local 49agreement. In such discussion, both Hicks and Egantestifiedwith respect to remarks made by Hicks as to hisdesire totalk with or present proposals to the employees. Itsufficesto say that Egan appeared to be the more crediblewitness asto such conversation. I credit his testimony overHicks' where in conflict, and conclude and find that Egandid not agree that Hicks could negotiate directly with theemployees, and Egan in fact told Hicks that it was improperfor him tonegotiatewith the employees. Hicks' testimonyin overall effectwas ambiguousand appeared to be anattempt to convey that he merely wanted to talk and toreport thebargainingand problems to employees, and toconvey thatat the meetingson August 20 and 22, 1975, hedid not negotiate but merely reported the result of bargain-ing positions and problems to employees. Hicks' testimony,and the testimony of the otherwitnesses,clearly reveals thaton August 20 and 22, 1975, Hicks presented bargainingthat the issueof relevancywas presented,considered, or really passed on bythe Board. Such "consistent"statements as presented in this caseare self-serving andhearsay innature and are admissibleonly when evidentiarycontentions of inconsistent statements or eventshavebeen raised11 The same agreementpreviouslyagreedto byHicks andin' the record ofthisproceeding is referredto as G.C. Exh. 5 BUFFALO BITUMINOUS, INC.405proposals to the employees and in fact was engaged innegotiationswith the employees directly and individually.12As previously indicated, Curtis Duinick testified to theeffect thatEgantold him just prior to Respondent's August20, 1975, meeting with employees that he could now goahead and say anything he wished to the employees. Aspreviously indicated, I credit Egan's denial that he madesuch remarksto Duinick.In sum, I creditEgan'stestimony to the effect that he didnot agreewith Respondent (with either Hicks or Duinick)thatRespondentcould negotiate directly with the employ-ees. Ialso credit Egan's testimony to the effect that he toldHicks that it was improper -for Respondent to negotiatewith the employees.Although some of-Hicks' testimony was to, the effect thathe did not negotiate with employees on August 20 and 22,1975,Hicks' testimony otherwise and the testimony ofother witnessesmake it clear and I conclude and find thatRespondent, by Hicks, on August 20, and 22, 1975, engagedin negotiations directly and individually with employees.133.ConclusionIt is clearfrom the foregoing and I conclude and find thatRespondent, by Hicks, on August 20 and 22, 1975, engagedin negotiations directly and individually with employees,such negotiations were an attempt to bypass Respondent'sobligations to recognize and bargain with Local - 49 as theexclusive collective-bargaining agent of such employees,and such conduct was and is violative of Section 8(a)(5) and(1) of the Act. It is so concluded and found.August 22, 1975, made separate threats of cessation ofoperationswhich are violative of Section 8(a)(1) of the Act.It is sufficientto summarizethe relevant facts to this issueas follows. The facts are clear that Respondent wasconcerned over its financial conditions, its profits had notbeen as high during the preceding year as in the past, andPresident Hicks adverted to Respondent's financial condi-tions on August 22,. 1975. The facts are also clear thatRespondent, by Hicks, argued that it had a right tonegotiate a contract as an independent employer and thatHicks argued the competitive disadvantage Respondentfaced in ruralareaswhere many of the competing employ-ers were not under contract with the Union and where "pre-determined"wages werenot in effect. The factsare clearthat the employeeswere awareand knowledgeable of theforeseeable problems concerning competitive bidding insuch rural areas and the possible effect on loss of jobopportunity in such areas. During thediscussions-Esterly, arepresentative of the Teamsters Union, argued in effect toHicks that Respondent's problem might not be with, laborbut with the way Respondent managed its affairs.14 Hicksresponded by saying that this could be true, that he wasgoing to havesome cost-accounting surveys made, that if hefound that part of the organization was not making money,he might have to shut down a plant or shut down a pavingcrew if it were not profitable.When Hicks told theemployees that unprofitable parts of the operation might beeliminated,Hicks stated that this goes for "you and youand you, too," and pointed to an employee named PhilRitze, a member of Local 49.15 -The facts are also clear that Respondent has not had"performance" surveys in the past.C.The Alleged Threat of Cessation of OperationsThe General Counsel alleges and Respondent denies that"Since onor about August 22, 1975, and continuing todate,"Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, and coercing itsemployeesin exerciseof rights guaranteed-in Section 7 oftheAct, in that its president, Darrell A. Hicks, at itsBuffalo,- Minnesota, place of business, threatened employ-ees that itwould ceasesomeof its operations if theemployees did not accept a I-year collective-bargainingagreement.On August 20 and 22, 1975, Respondent's officials metwith employees at a meeting in Respondent's shop at whichcertain union representatives for the Teamsters Union andLocal 49 were present. It has already been concluded andfound that Respondent violated Section 8(a)(5) and (1) ofthe Act by, at such time, bargaining directly and individual-lywith employees and attempting to bypass said employ-ees' exclusivecollective-bargaining agent, Local 49. Theissue nowpresented is whether Respondent, by Hicks, on12The facts are clear that Hicks presented his proposals to a group ofemployees and he engaged in some discussions thereto with specificindividual employees as to terms of the agreement,the length of the durationof the agreement, and certain specific wages thereto. Although Egan, forLocal 49, was present at the August 20 and 22, 1975, meetings, Hicks hadonly invited Egan to be present at a meeting on August 22, 1975. Anemployee had called Egan and advised him of the setting of an employer-employee meeting on August20, 1975.13 I discredit the testimony of any witness inconsistent with the factsfound.Contentions and ConclusionsGeneral Counsel contends that President Hicks' remarksrelating to a possible cutback or cessation of operationsaccompanied by the singling out of employees in relationthereto, in the context of Respondent's unlawful directnegotiations with employees, constitute a separate threat ofreprisal in violation of Section $(a)(1) of the Act. Respon-dent contends in effect that such remarks were not violativeof Section 8(a)(1) of the Act, and that such remarks weresimply expressions of economic belief and argument.Considering all of the foregoing, I conclude and find thatthe General Counsel has not established that Respondentmade threats of economic reprisals. violative of Section8(a)(l) of the Act.It isclear that. Respondent's directnegotiationwith employees in this case is violative ofSection 8(a)(5) and (1) of the Act. The presentation ofeconomic argumentsdirected to the employees as part ofsuch refusal-to-bargain conduct is clearly improper. Sucheconomic arguments, however, do - not rise above theunlawful conduct of a refusal to bargain and constitute a14Considering the logical consistency of all of the evidence and thetestimony and demeanor of Hicks while testifying on this issue,I creditHicks' testunony to the effect that Esterly argued,the point as indicated. Idiscredit any testimony inconsistent with the findings herein.15The facts are based on a composite of the credited aspects of thetestimony of Egan, Hicks, Scheubal,and Brown. I discredit the testimony ofany witness inconsistent with the facts found. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate threat of reprisal. It is clear that employees wereaware that the arguments made were economic arguments.Especially is this so when the references to cost-accountingsurveys, possible cessation of operations, and possibleeffect-on individuals were raised in response to a counter-argument by a union representative.Accordingly, Iconclude and find that such conduct does not constitutemore than a derivative violation of Section S(a)(1) followingthe basic 8(a)(5) violation already found, and does notconstitute a separate violation of Section 8(a)(1) of the Acton its own accord.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease anddesist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that Respondent has violated Section8(a)(5) and (1) of the Act by refusing to bargain collectivelywith the Union, the exclusive collective-bargaining agent,by (1) bargaining directly with individual employees and (2)refusing to sign an agreed-to contract, it will be recom-mended that Respondent be required to bargain collective-ly with the Union, and be required to sign and execute awritten contract embodying the terms and conditions of theagreed-to contract, and to make all employees covered bysuch contract whole for any loss of wages or other benefitsresultingfrom Respondent's refusal to sign such contracton August 19, 1975, with interest added in accord withIsisPltanbing & Heating Co.,138 NLRB 716 (1962).Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexerciseof their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent BuffaloBituminous, Inc., is an employerengaged in commercewithin themeaningof Section 2(6)and (7) of the Act.2.Local Union No. 49,InternationalUnion of Operat-ing Engineers,AFL-CIO, is, and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.3.The employees described in section III, A, 2, of thisDecision constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.Local Union No. 49, International Union of Operat-ing Engineers, AFL-CIO, has been at all times materialherein and is now the exclusive bargaining representative ofallthe employees in the above-referred-to appropriatecollective-bargaining unit.5.By refusing to bargain collectively with the Union,described above, bargaining directly with individual em-ployees,and refusing to sign an agreed-upon writtencontract on August 19, 1975, and since, Respondent hasviolated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 16The Respondent,Buffalo Bituminous,Inc.,Buffalo,Minnesota,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local Union No.49, International Union of Operating Engineers, AFL-CIO, by bargaining directly with individual employees andby refusingto sign agreed-upon written contracts, or by inany other manner refusing to bargain with said Union.(b) In any other like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteedin Section7 of the Act except to theextent that such rights may be affected by lawful agree-ments in accordwith Section 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, meet with and bargain collectively withLocal Union No. 49,InternationalUnion of OperatingEngineers, AFL-CIO, as the exclusive collective-bargain-ing representative of all the employees in the appropriatebargaining unit,below, and, if an understanding is reached,embody such understanding in a signed agreement. Theappropriate collective-bargainingunit is:All employees employed by Respondent who per-form operatingengineer workas set forth and definedin the agreementbetween Associated General Contrac-torsofMinnesota,Highway, Railroad and HeavyConstruction with International Union of OperatingEngineersLocal No. 49 for 1972, 1973, 1974, excludingallother employees,office clericalemployees, profes-sional employees, guards and supervisors as defined inthe Act.(b) If the said Union so requests, sign the collective-bargainingagreement,or document of acceptance thereof,previously agreed to by the parties on August 13, 1975.16 In the event no exceptions are filed as provided by Sec. 102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Reg ulations of the National Labor Relations Board, the findings,findings, conclusions, and Order, and all objections thereto shall be deemedconclusions, and recommended Order herein shall, as provided in Sec 102.48waived for all purposes. BUFFALO BITUMINOUS, INC.107(c)Make whole all employees for any loss of wages orother benefits, with interest added thereto, resulting fromits refusalto sign said collective-bargaining agreement onAugust 19, 1975.(d) Post at Respondent's plant at Buffalo, Minnesota,copies of the attached notice marked "Appendix." 17 Copiesof said notice, on forms provided by the Regional DirectorforRegion 18, after being duly signed by Respondent'srepresentatives, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Decision, whatstepsRespondenthas taken to comply herewith.IT IsFURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.17 In the event the Board's Order is enforcedbya Judgment of the' UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board"shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, meet with and bargaincollectivelywith Local Union No. 49, InternationalUnion of Operating- Engineers, AFL-CIO, as theexclusive collective-bargaining representative of all theemployees in the appropriate bargaining unit, below,and if an understanding is reached, embody suchunderstanding in a signedagreement.The appropriatecollective-bargainingunit is:All employees employed by the Respondentwho perform operatingengineerwork as set forthand definedin the agreementbetween AssociatedGeneralContractors of Minnesota,Highway,Railroad and Heavy Construction with Interna-tional Union of-OperatingEngineersLocal No. 49for 1972, 1973, 1974, excluding all other employ-ees, office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.IfLocalUnion No. 49,InternationalUnion ofOperating Engineers, AFL-CIO, so requests, WE WILLsign the collective-bargaining agreement, or a documentof acceptance thereof, previously agreed to on August13, 1975.WE wiLL make whole all employees for any loss ofwagesor other benefits, with interest at the rate of 6percent per annum added thereto, resulting from ourrefusal to sign said collective-bargaining agreement onAugust 19, 1975.WE WILL NOT refuse to bargain collectively withLocal Union No. 49, International Union of OperatingEngineers,AFL-CIO, by bargaining directly withindividual employees and by refusing to sign agreed-upon written contracts, or by in any other mannerrefusing to bargain with said union concerning employ-ees in the appropriate collective-bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed- in Section 7 of the Act except tothe extent that such rights may be affected by lawfulagreements in accord with Section 8(a)(3) of the Act.BUFFALO BITUMINOUS, INC.